DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection
The rejection of claims 327, 328, 334, 339, 340, 341, 347, 348, and 349 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 19, 26, 38, 45 of U.S. Patent No. 9,988,644 in view of Anastasov (WO 2013/127964 A1 pub date 9/6/2013), is withdrawn.  Applicant incorporated limitations from claim 332 that are not part of the instant rejection.  


The following rejection of record has been modified to take into consideration the amendments to the claims:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 327-340 and 348-349, as amended or previously presented, is/are rejected under 35 U.S.C. 103 as being unpatentable over Heffner (WO 2013/049615 A1 pub date:6/4/2013; of record in IDS 11/4/2020) in further view of Anastasov (WO 2013/127964 A1 pub date:9/6/2013; of record in IDS 11/4/2020) and Finotti (Finotti et al.  Journal of Blood Medicine (2015:6.  Pp69-85).
Regarding claims 327 and 349, Heffner teaches a method for increasing the transduction efficiency of hematopoietic stem or progenitor cells comprising culturing the cells and retrovirus in culture medium comprising a compound that increases prostaglandin EP receptor signaling (p. 89, claim 7).  Heffner teaches that the compound can be PGE2, 16, 16-dimethyl PGE2, or an analogue therefore (p. 89, claims 11 and 12).  Heffner teaches that the retroviral vector can be a lentiviral vector, more particularly an HIV-1 or HIV-2 lentiviral vector (p. 39, paragraph starting line 6).  Heffner also teaches that hematopoietic stem or progenitor cells can be CD34 positive cells (p. 47, last paragraph; and p. 72, 3rd and 4th full paragraph). Heffner teaches that when CD34 positive cells are transduced, the vector particles may be induced with the cells using a dose generally in the order of between 1 to 50 MOI (p. 47, last paragraph).  Thus, Heffner expressly teaches that lentiviral vector is present at an MOI of about 10 to about 30 MOI as claimed by amendment.
The amendment also recite that the method is now a method of increasing the vector copy number (VCN).  In example 5, Heffner dmPGE2 in the culture increases VCN (Tables 3A-C).  
Heffner does not teach that the culture comprising the poloxamer F108 (a.k.a. poloxamer 338 as claimed) However, Anastasov teaches a method of transducing target cells that are difficult to transduce comprising contacting the target cell with a retroviral vector and a poloxamer having a MW of 12.8 kDa to about 15kDa.  Further, the method can optionally include combining the poloxamer with a polycationic substance (p. 1, lines 1-5).  For genetic modification of most cells, transduction mediated by viral vectors is the method of choice. In particular retroviral vectors, such as for example lentiviral vectors are used (p. 1, lines 19-21).  The target cell according to the invention can be any cell that is targeted for transduction with a viral vector.  Hematopoietic stem cells are also included as a cell for use in the transduction method (p. 4, lines 15-16; p. 5, lines 10-13).  Multiple species of poloxamer are taught (p. 6, line 25 to p. 7, line 28).  The inventors in Anastasov have surprising found that poloxamers of the invention significantly enhance the transduction efficiency of retroviral vectors in adherent or suspension target cells without essentially affecting their viability.  For example, using lentiviral vectors it could be shown that the poloxamer designated F108 showed less cytotoxicity than the state of the art transduction enhancer polybrene even at concentrations 100x higher than those of polybrene.  Most surprisingly, the transduction enhancing effect of the poloxamer used is not confined to specific cell types.  Thus, the inventor’s results show the suitability of poloxamers as defined herein to be used as highly cost-effective transduction enhancers (p. 7, line 30 to p. 8, line 9).  
Thus, it would have been obvious to an artisan of ordinary skill at the time of effectively filing that one could include a poloxamer, such as F108, as taught by Anastasov, to the hematopoietic stem or progenitor cell lentiviral transduction method of Heffner to predictably arrive at the limitations of claim 327.  The artisan would have a reasonable expectation of success because Anastasov teaches that their methods successfully transduce target cells of most types, including hematopoietic stem cells, with lentiviral vectors.  Further, the artisan would be highly motivated to include a poloxamer such as F108 because Anastasov teaches that it significantly enhances lentiviral transduction efficiency with reduced cytotoxicity and maintenance of cell viability.  Thus, Heffner in view of Anastasov renders claim 327 obvious.
Regarding claim 328, Heffner teaches CD34+ or CD133+ hematopoietic stem cells (p. 72, third and fourth full paragraphs).  As such, Heffner in view of Anastasov renders claim 328 obvious for reasons discussed above.  
Regarding claims 329-331 and 337, Heffner teaches that hematopoietic stem or progenitor cells can be transduced lentiviral vector comprising gene encoding anti-sickling proteins, such a human βA-T87Q-globin proteins.  Heffner teaches that the cells transduced can be hematopoietic stem or progenitor cell that hemoglobinopathy, thus have the claimed alleles.  Thus, Heffner in view of Anastasov teaches the limitations of claims 329-337, rendering these claims obvious.
Regarding claims 332 and 333, Heffner teaches that when CD34 positive cells are transduced, the vector particles may be induced with the cells using a dose generally in the order of between 1 to 50 MOI (p. 47, last paragraph).  Thus, Heffner expressly teaches that lentiviral vector is present at an MOI of about 10 to about 30 MOI as claimed.  As such, Heffner in view of Anastasov teach the limitations of claim 332 and 333 for reasons described above, thus rendering claims 332 and 333 obvious.
Regarding claim 334, Heffner teaches an HIV lentiviral vector as discussed above.  As such, Heffner in view of Anastasov render claim 334 obvious.
Regarding claims 335 and 336, Heffner teaches that the lentiviral vector comprising a modified 5’ LTR, A Psi packaging signal, an RRE RNA export element, a cPPT, a promoter, such as the beta-globulin promoter operably linked to a gene of interest, and a SIN 3’ LTR (p. 7, line 14 to last line; p. 11-16).  Thus, Heffner in view of Anastasov render claims 335 and 336 obvious.
Regarding claim 338, Heffner as discussed above teaches the use of lentiviral vector encoding beta-globin variant with the intension of providing therapeutic cells for treatment of allelic profiles that lead to sickling disease.  Heffner does not expressly teach lentiglobin BB305 or any of the other species claimed.  However, Finotti provides a review of the art for gene therapy to treat beta-thalassemia.  Finotti discusses the allelic profiles for beta-globin gene that lead to sickling and teaches lentiviral vector developed for gene therapy treatment, including lentiglobin HPV569 vector, lentiglobin BB305 vector, AnkT9W, T9Ant2W, G-Globe, Globe, BGM01, BG-1, TNS-9, Vm3-400 vector, V5m3, G9, V5 and d423betaAgamma, and shBCL11A (paragraph bridging pp. 72 and 73, Figure 2 and Figure 3.  Further, Finotti teaches that teaches that all of these vector were available prior to 2015.
Thus, it would have been obvious to an artisan of ordinary skill at the time to simply replace the lentiviral vector encoding a beta-globin gene in the method of Heffner with an art established equivalent lentiviral vectors, such as lentiglobin BB305, taught by Finotti to predictably arrive at the limitations of claim 338.  An artisan would have a reasonable expectation of success and motivation because Finotti teaches that lentiglobin BB305 and various other species are art described equivalents for treating sickling disease allelic variant and means of transducing HSC with such lentiviral vectors was well established in the art as demonstrated by Heffner.  Thus, Heffner in view of Anastasov and Finotti render claim 338 obvious.
Regarding claims 339 and 340, Heffner teaches PGE2 and 16,16-dimethyl PGE2 as discussed above.  Thus, Heffner in view of Anastasov render claims 339 and 340 obvious.
Regarding claim 348, Heffner in view of Anastasov teaches the claimed culture as discussed above.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B, and G are applicable. The claimed method was known in the art at the time of filing as indicated by Heffner in view of Anastasov and Finotti. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 327-340 and 348- 349, as amended or previously presented, is/are rejected under 35 U.S.C. 103 as being obvious over Bassan (US 9,988,644 B2 pub date: 6/5/2018; effectively filed:9/30/2011; of record in IDS 11/4/2020) in further view of Anastasov (WO 2013/127964 A1 pub date 9/6/2013) and Finotti (Finotti et al.  Journal of Blood Medicine (2015:6.  Pp69-85).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Bassan has identical teachings to Heffner in the above rejection.  As such, Bassan in view of Anastasov and Finotti render the claims obvious for the reasons discussed above.


Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. 
Applicant traverses the rejection on the grounds that PHOSITA would not be motivated to use F108 in the transduction method of Heffner/Bassan with lentivirus at an MOI of about 10 to about 30 because Anastasov teaches that use of F108 at higher MOIs does not predictably increase transduction compared to polybrene.  Applicant refers to Figures 3b, 7a, and 4a as evidence.  
In response, Anastasov teaches that F108 can be used at higher concentration than polybrene with less toxic effects (see rejection above).  This can be seen across Figures 3b, 7a, and 4a, regardless of low or high MOI and regardless of cell type.  As such, Anastasov provides ample motivation to use F108 as means to enhance viral transduction.  Examiner disagrees that F108 does not increase transduction at high MOI.  Its transduction efficiency is comparable to polybrene at high MOI and thus predictably increases transduction. Further, the claims do not require that F108 have a higher transduction efficiency than polybrene.  As such, Applicant’s rationale is not applicable.  Even further, F108 is less toxic at higher concentrations.  Therefore, PHOSITA would be motivated to used F108 instead of polybrene.
Applicant submits Anastasov is silent on the concept of increasing VCN.  Therefore, PHOSITA would not be motivated to consider Anastasov to improve VCN.  
In response, Heffner/Bassan teach the use of PGE improves VCN.  As such, PHOSITA would not look to Anastasov for such teachings because Heffner/Bassan already provides the requisite teachings.
Applicant submits that even if the PHOSITA combined F108 with the method of Heffner/Bassan, there would be no reasonable expectation of success in deriving the claimed method that synergistically increases lentiviral vector VCN in HSPC. 
In response, the claims do not recite any type of synergism.  As such, the claims do not require synergism.  Further, Applicant has not provided sufficient art-based evidence to demonstrate a lack of reasonable expectation of success.  Heffner/Bassan teach that the presence of PGE2 increases lentiviral VCN and provides evidence in Table 3A-C.  As such, an artisan would reasonably expect the PGE2 to function in the same manner in the teachings of Heffner/Bassan in view of Anastasov.  
Applicant asserts Finotti fails to remedy the insufficiencies of Heffner/Bassan and Anastasov.  
In response, Applicant has not provided sufficient evidence that Finotti does not teach the limitations for which the reference was provided.  Heffner/Bassan in view of Anastasov is not deficient in their teachings.  As such, Finotti supplements the teachings as described above in the rejection of record.
In conclusion, the rejection of record is maintained.  Applicant’s arguments were insufficient to demonstrate that Heffner/Bassan in view of Anastasov did not teach the amended claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632